220 F.2d 750
John P. ANTON et al., Appellants, J. H. GILLIAM et al., Appellees.
No. 12101.
United States Court of Appeals Sixth Circuit.
Feb. 12, 1955.

Thos. E. Sandidge, and Robert E. Humphreys, Jr., Owensboro, Ky., for appellants.
R. T. Sweeney, Owensboro, Ky., and Ortmeyer, Bamberger, Ortmeyer & Foreman, Evansville, Ind., for appellees.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was considered by the Court on the record, briefs and arguments of counsel for the respective parties;


2
And it appearing that the undisputed facts involved in this litigation are fully set out in the opinion of the District Judge, reported as Anton v. Gilliam, 114 F.Supp. 93;


3
And the Court being of the opinion that the District Judge was not in error in ruling that the case was controlled by the ruling of the Court of Appeals of Kentucky in Gregory v. Sohio Petroleum Co., 261 S.W.2d 623, which involved the same factual situation, although appellants were not parties thereto; Erie Railroad Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188; West v. American Tel. & Tel. Co., 311 U.S. 223, 237, 61 S.Ct. 179, 85 L.Ed. 139; see also Lawrence Oil Corp. v. Metcalfe, 266 Ky. 819, 828-830, 100 S.W.2d 217.


4
It Is Ordered that the judgment be affirmed.